Exhibit 10.20

 

Elizabeth Arden, Inc.

14100 N.W. 60th Avenue

Miami Lakes, Florida 33014

 

Dear Restricted Stock Award Recipient:

 

Elizabeth Arden, Inc. (the “Company”) is pleased to make the following award to
you as described below:

 

1. Pursuant to the provisions of the Elizabeth Arden, Inc. 2004 Stock Incentive
Plan, as the same may be amended, modified and supplemented (the “Plan”), the
Committee (as defined in the Plan) hereby grants to you as of the award date
(“Award Date”) set forth in the Certificate (as defined below) related to this
award, subject to the terms and conditions of the Plan and subject further to
the terms and conditions herein set forth, an award of shares of the Company’s
common stock, par value $.01 per share (the “Restricted Stock”) set forth in the
Certificate related to this award. The term “Certificate” means the Certificate
of Restricted Stock Award accompanying this Agreement (as defined below) on the
website of the Company’s Plan administrator, pursuant to which you have been
informed of this award and have been given the opportunity to accept or reject
this award. The Certificate is incorporated herein by reference, including your
electronic acceptance or rejection of this award at the website of the Company’s
Plan administrator.

 

2. It is understood and agreed that the award evidenced by this agreement (the
“Agreement”) is subject to the following terms and conditions:

 

(a) You shall be entitled to exercise and enjoy all rights and entitlements of
ownership of the Restricted Stock, including the right to vote such Restricted
Stock on all matters which come before the shareholders of the Company and the
right to receive dividends and other distributions thereon, except that, until
the Restricted Stock vests (as provided in Section 2(b)) the following
restrictions (the “Restrictions”) shall apply: (i) you may not sell, transfer,
assign, give, place in trust, or otherwise dispose of or pledge, grant a
security interest in, or otherwise encumber the Restricted Stock and any such
attempted disposition or encumbrance shall be void and unenforceable against the
Company; (ii) dividends and other distributions on the Restricted Stock will be
subject to the provisions set forth in Sections 2(e) and 5 hereof; and (iii)
your shares of Restricted Stock will be subject to forfeiture pursuant to the
provisions of Section 2(c) hereof.

 

(b) Subject to the other provisions of this Section 2, the Restricted Stock will
vest in accordance with the vesting schedule and terms set forth in Schedule A
attached hereto. If the Restricted Stock does not vest according to the terms
and conditions set forth in Schedule A, the Restricted Stock will be forfeited
and returned to the Company, and all your rights, or the rights of your heirs in
and to such Restricted Stock and stock dividends thereon will terminate, unless
the Committee determines otherwise in its sole and absolute discretion.

 

(c) Subject to Section 2(d) hereof, upon termination of your employment with the
Company and its subsidiaries for any reason whatsoever, with or without cause,
voluntarily or involuntarily (other than by reason of the your death or
permanent and total disability (as defined in Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended (the “Code”)) all shares of Restricted Stock
which have not vested as provided for in Section 2(b) will be forfeited and
returned to the Company, and all your rights, or the rights of your heirs in and
to such shares and dividends thereon will terminate, unless the Committee
determines otherwise in its sole and absolute discretion. Upon your death or
permanent and total disability (as defined in Section 22(e)(3) of the Code), the
Restricted Stock will vest with respect to a number of shares of Restricted
Stock equal to the product of (i) a fraction the numerator of which is the
number of completed months elapsed after the Award Date to the date of death or
total disability, as the case may be, and the denominator of which is thirty six
(36) and (ii) the number of shares of Restricted Stock set forth in the
Certificate that have not vested as provided for in Section 2(b) of this
Agreement. As to any shares of Restricted Stock then remaining, all such shares
of Restricted Stock shall be forfeited to the Company.

 

- 1 -



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing provisions of this Section 2, if there is a
Change in Control (as defined in the Plan) of the Company, all shares of
Restricted Stock shall vest.

 

(e) Cash dividends, if any, that are declared on each share of Restricted Stock
prior to the date they vest in accordance with Section 2(b) hereof, will be paid
in your name and will be delivered to you by the Company, as soon as practicable
following the payment thereof. Stock dividends or other distributions, if any,
that are declared on each share of Restricted Stock prior to the date they vest
in accordance with Section 2(b) hereof, will be issued in your name but will be
subject to the same restrictions as the Restricted Stock and will be held in
custody by the Company until the date they vest as provided in Section 2(b)
hereof.

 

(f) Subject to the provisions of Sections 3, 4 and 5 hereof, upon the date the
Restricted Stock vests in accordance with the terms of this Section 2, you shall
become entitled to receive a stock certificate evidencing such shares or have
shares delivered electronically to your broker, and the Restrictions applicable
to those shares of Restricted Stock shall become null and void and cease to
exist with respect to such shares.

 

3. The issuance or delivery of any shares of Restricted Stock which have vested
may be postponed by the Committee for such period as may be required to comply
with any applicable requirements under the federal or state securities laws, any
applicable listing requirements of any national securities exchange or the
NASDAQ National Market System, and any applicable requirements under any other
law, rule or regulation applicable to the issuance or delivery of such shares,
and the Company shall not be obligated to deliver any such shares of Restricted
Stock to you if either delivery thereof would constitute a violation of any
provision of any law or of any regulation of any governmental authority, any
national securities exchange or the NASDAQ National Market System, or you shall
not yet have complied fully with the provisions of Section 5 hereof.

 

4. You hereby represent that the Restricted Stock awarded pursuant to this
Agreement is being acquired for investment and not for sale or with a view to
distribution thereof. You acknowledge and agree that any sale or distribution of
shares of Restricted Stock which have vested may be made only pursuant to either
(a) a registration statement on an appropriate form under the Securities Act of
1933, as amended (the “Securities Act”), which registration statement has become
effective and is current with regard to the shares being sold, or (b) a specific
exemption from the registration requirements of the Securities Act that is
confirmed in a favorable written opinion of counsel, in form and substance
satisfactory to counsel for the Company, prior to any such sale or distribution.
You hereby consent to such action as the Committee or the Company deems
necessary or appropriate from time to time to prevent a violation of, or to
perfect an exemption from, the registration requirements of the Securities Act
or to implement the provisions of this Agreement, including but not limited to
placing restrictive legends on certificates evidencing shares of Restricted
Stock (whether or not the Restrictions applicable thereto have lapsed) and
delivering stop transfer instructions to the Company’s stock transfer agent.

 

5. No later than the date as of which an amount first becomes includible in your
gross income for federal income tax purposes with respect to any shares of
Restricted Stock, you shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, all federal, state, local
and foreign taxes that are required by applicable laws and regulations to be
withheld by the Company with respect to such amount. The obligations of the
Company under this Agreement shall be conditioned on compliance by you with this
paragraph, and the Company shall, unless provision for payment of tax
withholding is otherwise made or directed by you and to the extent permitted by
law, have the right to deduct any such taxes from any other sums due or to
become due from the Company, including from the proceeds from the sale of the
shares of Common Stock required to satisfy the withholding requirement.
Notwithstanding anything to the contrary contained herein, you shall be
responsible for the payment of all taxes required to be paid in connection with
the issuance or vesting of the Restricted Stock.

 

- 2 -



--------------------------------------------------------------------------------

6. This Agreement does not confer upon you any right to continued employment by
the Company or any of its subsidiaries or affiliated companies, nor shall it
interfere in any way with our right to terminate your employment at any time for
any reason or no reason.

 

7. The Plan and this Agreement will be construed by and administered under the
supervision of the Committee, and all determinations of the Committee will be
final and binding on you.

 

8. Nothing in the Plan or this Agreement will restrict or limit in any way the
right of the Board of Directors of the Company to issue or sell stock of the
Company (or securities convertible into stock of the Company) on such terms and
conditions as it deems to be in the best interests of the Company, including,
without limitation, stock and securities issued or sold in connection with
mergers and acquisitions, stock issued or sold in connection with any stock
option or similar plan, and stock issued or contributed to any qualified stock
bonus or employee stock ownership plan.

 

9. You hereby irrevocably appoint the Company and each of its officers,
employees and agents as your true and lawful attorneys with power (i) to sign in
your name and on your behalf stock certificates and stock powers covering some
or all of the Restricted Stock and such other documents and instruments as the
Committee deems necessary or desirable to carry out the terms of this Agreement
and (ii) to take such other action as the Committee deems necessary or desirable
to effectuate the terms of this Agreement. This power, being coupled with an
interest, is irrevocable. You agree to execute such other stock powers and
documents as may be reasonably requested from time to time by the Committee to
effectuate the terms of this Agreement.

 

10. You hereby agree to be bound by all of the terms and provisions of the Plan,
a copy of which is available upon your request.

 

11. Acceptance or rejection of this award in accordance with the procedures
established from time to time by the Company’s Plan administrator shall be
deemed as your acceptance or rejection of the terms and conditions of this
Agreement, as the case may be. Also, this Agreement may be executed in
counterparts, in writing, each of which taken together shall constitute one and
the same instrument.

 

12. This Agreement, which constitutes the entire agreement of the parties with
respect to the Restricted Stock, shall be governed by, and construed and
enforced in accordance with, the laws of the State of Florida without regard to
principles of conflicts of law. In the event of any conflict between this
Agreement, the Plan or the Certificate, this Agreement shall control. In the
event of any ambiguity in this Agreement, or any matters as to which this
Agreement is silent, the Plan shall govern including, without limitation, the
provisions thereof pursuant to which the Committee has the power, among others,
to (i) interpret the Plan, (ii) prescribe, amend and rescind rules and
regulations relating to the Plan, and (iii) make all other determinations deemed
necessary or advisable for the administration of the Plan.

 

13. This Section shall only apply if you reside outside of the United States and
its territories and only to the extent required by applicable law. You hereby
acknowledge that the Company holds and processes information relating to your
employment, including the nature and amount of your compensation, information
relating to grants made by the Company to you under this Plan or other share
incentive plans, your bank details, social security or national identity number,
and other personal details (“Personal Data”). You further acknowledge that the
Company is part of a group of companies operating internationally, and that, in
connection with the Plan or other share incentive plans, it may be necessary for
the Company to make Personal Data available to its subsidiaries and affiliates,
to third-party advisers and administrators of any share incentive plans or
arrangements, to service providers and other third parties in the ordinary
course of business, and to regulatory authorities and tribunals (the “Third
Parties”); and that these Third Parties may be located in countries other than
your country of residence (the “Third Countries”), including the United States
and other countries outside the European Economic Area. You acknowledge that the
laws of these Third Countries may not provide for a level of data protection
equivalent to that provided for in your country of residence. Any Personal Data
made available by the Company as described above in relation to the Plan or any
other share incentive plan will be for the purpose of administration and
management of the Plan or any other share incentive plan by the

 

- 3 -



--------------------------------------------------------------------------------

Company, on behalf of the Company, or as otherwise permitted or required by law.
You hereby authorize the Company to hold and process the Personal Data for these
purposes, and to transfer to the Third Parties and Third Countries any Personal
Data to the extent necessary or appropriate to facilitate the administration of
the Plan or any other share incentive plan. You authorize the Company to store
and transmit Personal Data in electronic form. You confirm that, to the extent
such rights exist under applicable law, the Company has notified you of your
rights of entitlement to reasonable access to the Personal Data and of your
rights to rectify any inaccuracies in that data. Any inquiries may be directed
to: Elizabeth Arden, Inc., 14100 N.W. 60th Avenue, Miami Lakes, Florida 33014,
USA, Attention: Chief Administrative Officer. You agree that the Section shall
supercede and amend and restate in its entirety any personal data protection or
similar provision contained in any prior stock, option or similar incentive
grant made to you by the Company.

 

- 4 -



--------------------------------------------------------------------------------

SCHEDULE A – VESTING SCHEDULE

 

The Restricted Stock shall vest according to the following terms and conditions:

 

No. of Shares Vested

--------------------------------------------------------------------------------

  

Vesting Terms and Conditions

--------------------------------------------------------------------------------

      

 

The actual vesting date for each vesting period specified above, if the vesting
conditions are met, shall occur on the date the Board of Directors of the
Company certifies the Company’s results of operations for the applicable fiscal
year during the applicable measurement period.

 

- 5 -